Citation Nr: 1427342	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 24, 2004 for the award of service connection for restrictive pneumonopathy due to recurrent pneumonia (a lung disability) (claimed as pneumonia, fluid in lungs, shortness of breath, and lung discomfort).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jursidiction over this claim is now with the RO in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the "Virtual VA" system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's original service connection claim for a lung condition was received in November 1968 and was denied in a June 1969 rating decision, which was not timely appealed and became final.

2.  The Veteran's original application to reopen his claim of entitlement to service connection for restrictive pneumonopathy due to recurrent pneumonia was denied in an October 1986 rating decision.  The Veteran appealed this rating decision to the Board, which denied service connection for restrictive pneumonopathy due to recurrent pneumonia in a September 1987 decision.

3.  The February 1995 claim to reopen service connection for a lung disability is deemed to have been abandoned.

3.  The Veteran did not submit a claim for service connection for a lung disability between March 1995 (the date of the RO notice letter requesting additional evidence pursuant to the February 1995 claim to reopen service connection for a lung disability) and November 24, 2004.

4.  On November 24, 2004, the Veteran filed an application to reopen the service connection claim for a lung disability; in a June 2010 rating decision, service connection for restrictive pneumonopathy due to recurrent pneumonia was granted, effective from November 24, 2004, the date of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to November 24, 2004 for the grant of service connection for restrictive pneumonopathy due to recurrent pneumonia have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, the Veteran's claim for service connection for a lung disability was granted.  He then appealed the downstream issue of the effective date of service connection assigned for the lung disability.  Under these circumstances, since the claim was granted, there are no further notice requirements under the law with regard to these issues.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation.  The Veteran was also provided with a Travel Board hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date earlier than November 24, 2004 for the award of service connection for a lung disability has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date for Service Connection for a Lung Disability

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Veteran filed a claim to establish entitlement to service connection for a lung condition that was received at the RO in November 1968.  In a June 1969 rating decision, the RO denied service connection for a lung condition.  The Veteran did not file a timely appeal.  Thus, the June 1969 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed an application to reopen his service connection claim for a lung disability and the RO denied service connection for a lung disability in an October 1986 decision, finding that the evidence submitted was not new and material.  The Veteran appealed this decision to the Board.  In a September 1987 decision, the Board denied service connection for a lung disability.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A Board decision subsumes any prior rating decisions which address the same issue.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (allowing an RO to, in effect, collaterally review a Board decision would violate the principles of finality set forth in 38 U.S.C.A. § 7104(b)).  Therefore, an earlier effective date may not be granted based on any rating decision issued prior to the final September 1987 Board decision.

The Veteran again filed an application to reopen his service connection claim for a lung disability that was received by the RO on February 13, 1995.  In March 1995, the RO informed the Veteran that a claim for service connection for a lung disability was previously denied and that new and material evidence was required in order to reopen the claim.  No additional evidence was submitted within one year of the March 1995 notice letter.  Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a); see also McColley v. West, 13 Vet. App. 553, 555-57 (2000).  Consequently, because the Veteran failed to respond to the RO's request for additional evidence within one year from the date of the March 1995 letter, the February 1995 claim for service connection for a lung disability is deemed to have been abandoned.  Pursuant to 38 C.F.R. § 3.158(a), when a claim is abandoned, the claimant must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  Id.

On November 24, 2004, the Veteran filed an application to reopen his service connection claim for a lung disability.  The RO denied service connection for the lung disability in an October 2005 decision, finding that the evidence submitted was not new and material.  The Veteran appealed this decision to the Board.  In March 2009, the Board reopened the claim, but remanded it on the merits for additional development.  After conducting the development on remand, the RO granted service connection for a lung disability in a June 2010 rating decision, effective November 24, 2004, the date on which the Veteran's claim to reopen had been received.

The Veteran argues that the effective date for the grant of service connection for a lung disability should go back to the date he originally filed his claim in 1968.  He contends that the evidence dated since his original claim has shown that he had a lung disability in service and since service.

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than November 24, 2004 for the award of service connection for a lung disability.  The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which, based on the procedural history as outlined in detail above, was determined to be November 24, 2004.  See Leonard, 405 F.3d at 1333; Sears, 349 F.3d at 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's lung disability was aggravated by the pneumonia documented in service, based on the opinion of a VA examiner in April 2010.  As such, service connection was established.  The Veteran argues that the evidence has shown that he had a lung disability in service and that he has consistently argued that he had a lung disability that worsened in service.  The grant of service connection was not based on any event in service, but rather was based on the April 2010 medical opinion that the current lung disability was aggravated by the pneumonia documented in service.  Even if service connection had been assigned based on aggravation of the lung disability in service, it does not follow that because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears , the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. §  3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for a lung disability.

Moreover, there is no indication that the Veteran submitted a claim to reopen between the March 1995 notice letter and the receipt of the November 24, 2004 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155.  Although a written correspondence was received from the Veteran in on March 7, 1995, the Veteran merely asked for information regarding how to appeal a decision of denial.  The Board does not find this submission to constitute an informal claim for service connection as the Veteran did not identify the benefit being sought.  Brannon, 12 Vet. App. at 34-5.  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than November 24, 2004 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than November 24, 2004 for the award of service connection for restrictive pneumonopathy due to recurrent pneumonia is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


